Case 5:19-cv-00115-JM Document 27 Filed 06/14/19 Page 1 of 17

Easy,s es

RN Dis fm t¢

| “a TN THEUNTTED STATES PIS COURT NOB racy URy
PTET ION RNS JUN Tg KANSas

Me TT
bem pte ee Lae
ots

AMES 2019
By. ~° Wwe
SMANSEL PROWSE ROCHE GERI PUAN Pais
lL Cre WO. B14 CN -GOM5 ~n_-TTK
WENDY KRLIEN EXIAL. DEFENDANTS

BRE InGupRaTk VANCE WiecNan ro Wencanis inavion 8 Besniss
PLO Grane Prowse Pro SV LADO Gulows WKS
DISATAN 40 Werdorns WONG 4a DSSS 0

S  Tniratvtion Oi GOS

NEG. POWER WS OA Aranagendered Vaman Who's
WCONCRTONES Wr AR AKOINEAS DECANE LGPL
Varner Sudenimnox. On FAO UONY 1, IAB , WSs Prove
WOS Aiagnased WH Gonder Dysshorta Vsarder (GD)
lay, Deodilliaan Axggleamany Whe 1 a WKenged
DACAAR Conrached WH Ane AKC + (gee PEB.RGS)
OVA WANN, A,AIAS, We POW OS SAO HY Ln
ANC Gandor DYSPNanta Weanwmens Conner
Lor QirReting Ulich WS Conducked oy Dhenrdern
“OCROL Wanita Weal and Carrecssen
PATS Ba Barker, See CARs) Wess
WRAIG, Bandas Larkar Sanked NIAMENe
WRAY 0S WwRaenente Lr WKPPOWS Gonder

ae
- Case 5:19-cv-00115-JM Document 27 Filed 06/14/19 Page 2 of 17

Wada

BUS HHONG GSOMMIUP 1 05 WAI OS Gny WOMEN Cor
er Aiggrder 08 Wed\. (SeekE AA } WS: Provrse
Wren WAIZES Ane Wn Lael reluance Pracedure AN
Ws exhovabicn ch vamedckes Qarding 36 Are PLA

We MAW Upeny LNRA G MAUS .C F AVS Sk QA DNGH
WR AAAS Blo orrKar ind Bary Evry 08
Way WOVE WS.RrOWEE Carty O*nd Farendeenh
WYMENAed CONTELKANA RMS 192% Ty Vein
GLCOIS CORDES OVP ANAT, OVA OFAN

deineerare ndWerence to KH Wrious Medal weed
hy SEPHFING NS-BraWsR G ORRAVONE WRAA\ Cre.
Wlandand Coralie HA 9 By NS Gan Word CMAN,
CREE AAA ) Wanders Gykin Ard GS HEN She
QrNed WLP WORRY GE aie WA Aine

Wr Ol HOR CR Are WN Leye QreNenner, PACA.
(622 RER|G) BAK AE delandtonks bass for
Lng Canta H Awecdman’ * axed FE 0, Wlankerr
Lean’ BAVC Cound dr WAIN OAL DVN
KADTRAN AA Gender WeWOn'a and Wer sex
TMA NL) ON) WMS Ul AHS
\raPMINA\ TEABCEME NY HEEB NTO AIA

AK cea Lor AWE A SAL RNC den ha
Mma’. eee 965 CB.
Case 5:19-cv-00115-JM Document 27 Filed 06/14/19 Page 3 of 17

Rs A

WB. PrOWISe SAVES WRUNG VERE ONG HORA a
COIMAGS WAR Lory Gt ESwEAEN Lonmnone, Anarogy
We Wa nest GR GUANA,  VAZOP ORD «Ord
OCCEES AO ON Sroka {WII Gind Cmimjssary Lamnanle
CAIN CHIMES GOHd Hain NOMS »

Ye. Gandowd & Levin
We Ganconss WOR Cited Lorre droniesa G Nne
WAALS CARL SUB Vardar ule BL) (A) H Ave Federal
Bde BCA Proce dure UA Whe Mosinee nos indeed
TYSYed We CANAG Lor WAR BOM. Dr hrer Clon,
Nog DAI GEARS Vdd She WS Suglecked 4e
ANDER WARE 38. Bias Medical Need
Wd VIAS ner By Gord AMAy Wanendnayys

ComErSranial RANAS , Se CAE Ve WAPSUGA GAR
PHS. WABG(And Cir RUG}DS) § Brow V-ZaHAS 63
LoS ACR AUSD (AWWA. A945) ¢ Merswayner Vi
TONKIng BIA. Had AB MAW Ci AISA) Are Plaine
Lune POVIASS DHYSK CAL SARA {in Le Lorn GL

WRandands GyeQin and Vorker whan ain akin
CoM and S wend Hroughy OAH WARP
BRIA COPACERES Lor namin doeGe damages
Od WUCALIE KEL, Thus Praviding Ave Lacts
OL nod hele Highs Were VGLOKEd Wh Viclared
Case 5:19-cv-00115-JM Document 27 Filed 06/14/19 Page 4 of 17

RACAL

WA Od Vee VAC Sve RLKS Lorne VAdlawans 1 AS
WAZ BLANK Od (3) HAH Federer Quie Kil Praceduare

CEIMAIES «
1, TW. ArQuMents

The Bn NASA PROMTES Anas OEMS PraVide
CARA KONE Neat COIR AD A GASONAES Terlous MRdrca'
WOO 0 Oy EAMG We GEMMA HAA US: VAS (AAG)
WAY, CONS NONE Considered Lnege LACORS When
CLONING OA Baas Medical Weed “(Ad neler
A PEACONAWE SOLE OF COAX WIGS Dercheye Ane
WRACAI NeVd WALUEEN OS AWGarPhaver And (NOrAMY
BL Conners Or Ave anant  (Loneherr Le
WRACA CONdHRen SNK Indy, oes dovly
OANITRES Card (3) Ane ae ance  Cryranse And
SUSHONAA SHIN", $22 BOOK We WRale BA F-3d SHG
AGIALIS CPALBSV WAS AAONANY , CGS HHO Lind
ACIS INRA OQ Cond nas loeenn Stagneed
Voy, THUS OS MONGOLE ATER GPs 1S 6S

on{aus Noor even 0 Lay Person WANA SY
LRCGAVNZL Ane recess Q dechor’s Atenton -
SRE Lonquio VeWOAAWAS GSS FeBd AWS) A44 GAN,

Chr AAA) LONER. CAINS. BIS, 1 INC, GHB F.3d
YBH ALAS, CRIS | Witlaams Ve Radsquez, 524 Fad
Case 5:19-cv-00115-JM Document 27 Filed 06/14/19 Page 5 of 17

EGA
TAQ, UGA (HAN CHL) § Gee \), Pacheco, Goa. Fa2d AAG,
MOQ (ABMWy Hire W4B) § TKS VSN vee 535 F.5d 35, QUA,
CONNG IB) Tre Mains wos dlagnesed why
Yonder daysghorta disarden (Gp) yy Ksrensed
Qgyclhionnic Professional CV Feorndry A, Qads.

LME HWS) GAnder Qysehorta (Gy) ~ Previously
VRAIS Ae AS HOnder “Tdewrity Ysorder (GI)-
MeGAMNNS Oh SerLangs MICA NeVd Anak TAUIReS
Ledgers 40 Comply, WANE By Hendon.
SOR, R 249 CUGG Nie MOPWBUG,ISS. F.3d OH, AGE (0.8 CT
BOBO» Baw Ve ZAVGNGS , 63 FSS ACOH AW ASA
Cir, A9AD) ¥ Wart nether Ve Faulkner, BIAN.AS WBS
CA CHAI) Wecarating Lo Log Rdntinsworie
Dear CAD) AAAAA Gander MSPrada Ord
THOrSeX TMs AMC) DAINAOINS: SAU™A
ROSANA Theragy - AArarmnens for Gender
DSN ana MW WAH WIM Med\canians Or
Hvaieca WACESWNNS ]G WWKizad No Ara Peron's
ORDAIFOANCE SH GIN Hhermpks So OGD} Lee WUSIC\
CMOVACLANARCS K Ae DOGS Gender (HERES,
BA) Neo OCCOrAIA Xo WORN AT MOR)
WARN # Gander WISOHANT—A NAA
Aordeir Where Malviduars Naw a marked
Case 5:19-cv-00115-JM Document 27 Filed 06/14/19 Page 6 of 17

RaGh AL
AMarance acne Ae MIWMIGAOS Ox dressxeI/
ARAN Ander ANS AVE AN Wey WAR OSSD
OX WIPMAY, ind KMS CAONMMUR Lor BOSC)
MOMS WHE AGT Mush be evidence @ diskress
Qhour ANKE Aerence « (PESRANA) The Dain sutes
Cray CHCA SANTI: ABWESS. I Are Sarvn Bh
SHANE GNA , AISCONMRARAN Od WE Nhowred
WGNWOAS RS 43 SAC MERI Oond LEVNEOAIG
RBUCHE WH Ae YASho The Hatt ales edgeriainces
AV NRATHMOS A, Quinton vg Avot ndlKes every
Jdyy QCTIAES M2 ZachaliZaing WH AvENs 4 LokKing
Cane Bar ady’s Qnysrcal And Hy qeanke WEIS Ci
CONSTANY TABIM Lor her due Lowe Enagng
TONDAGICaNY Wicked Aiskrass aleours ler gan
der dnd Kady Ord Ane Gander She WEARS Wh,
WE Wan hon QMS ANE CPERGUENES OL
Gender GUNN BINd Ave Only, Way Awor Anode
ANG 40 get raker (Yre ANA Way Tn Going se
GE RAP) SAGAN G APANS ALON HHO Ave Gender
NR VHAWAE ents 4S CoLarmale), Wats
WOVEA IAN ORGS WAM CBAVO GEN NECMAN
TEMNOLAMAT AW2TAQY OF ALREGMEIY AO
Qander SySPHON{G o AArantmend Aer {8
Case 5:19-cv-00115-JM Document 27 Filed 06/14/19 Page 7 of 17

Ya
danted So NY TAMA PRSANTNgG Wy Gender
USPONG OS 0 TEAK AS GWINKEY WAND Galley
RAINS YA WI WAN-AA (WL) Oy treadineny®
Were WANS “The Mibwodian a e2xva\
POSSE WS WAHTACAR CAA WN A CaMPEONA|
SALRING "WEAN AAAI Jo TrMales KO Vo\e
CODLTONS Araneae Anvaugh “Eee weliched
Gandol WUaion’s See S65 RAB.) “Tre Hosniee
NOS OCred Dae’ WAY AaKherarde IWdkerence
SOVEEAAGUS MRA Weed log We dhendninds
Whe dedrived er Odeanate MeEdtea\ Cove due
Xo Warned ond PERG A THUS Molaking Wer
Bn and AAR AYRENANAY CONSMUATVA\
KOs Ao Loe Grae & Crvel Gd ONUSUA
QUINTA GNA Zanan\ WNC KLARA,
(53 FDA OW HSL-BB {VP Lema, 238 Fd C253

WORE Ye GOMEZ AE. WRK VITA A Ge
JOAN} Norstar ile Wella NO. BA-CU~A3%%, 9466 WL
TVIOAARIG (HINT. SOK DG, IAC) + Barrelh209.
SAM + ISA DBE The VAWMAKL Was leven
FaQnased Wn \ SOOUS ye dkearl Need Ayo’
VAGUES HOP Wn WY CHAAICA AKANEES hekolen
lar aKqressed /arrecernced Laminine Gender
Case 5:19-cv-00115-JM Document 27 Filed 06/14/19 Page 8 of 17

AGA
ONAN WA FRNA SHR WIS ASSTNCS. aK Tolle
Why Hos LRA HP NO SALMA Gnd Geno
Aaneide s Une Nati hos Grn Bn Amendmans
RANK NO DARGA NEA Ce Ao INP SAe{Oars

WMeAiCad Needs Narmane ReBlace mans Werary
OdAQUONS OLN Cre LO MESES MRACA
nga OS TW VAd Wald Vedeve Me ALANS COURS
4 a WGA YSQHANA Od Cyhenre SBC MUO
AS emg i WR » Innerefare Ae Daw,
We 0 COMEMLUATONAN WA Tegrorimnane Wrexahy

Ba Whe RAMA Ws A CONSMONGWAA MAN AO
Gender OSAMA CANNY CBMKS INS Hygain

We MORAN wos SKagnesed Wa, Seer
AISHMANG, Hy Seared KYCMNANE WAS ‘OA
(GR PES) The By WRN Gmavyy VEOMES WH
Drigans Oevide GdAQuEre \erk'n Cave Lo QAsaners

CRTLORAS NACA NALATG 6 LE EGAN le Garmble 4A

Use WEAGS(AIAG) ¢ andar DYSRHOMIG MRIS A

Wriass We NCA NE we ai GUines Areakamneyrey
XQ COMDY, WAY Aye Bn ROMANS Hee

WE Manrweadwmer Ve FOWKNM BHA E93 HB Gun
CY AQ) SGI > ZONAKAG (C3 Feed FOL AWD

ABCs LQG) Gander datrming Ca
COSMARGS Oond Gein Hens CONTR WAS OS
Case 5:19-cv-00115-JM Document 27 Filed 06/14/19 Page 9 of 17

BB QKAA

DEG UONR IOI, CONS LOAN MAWES <erfous
WRAL NE « BR, Gane, BAEGOP.Ad Oh DBL}
Kanthzer Ve BOK MAE SUID. 2d. GH, 9GB-AL (EDs WS.
PAB) Soneeya BSF: SUW.Id AF ING + wdherefore ,
Le Maint Woes atagnesed WANA Lirious
MNRARCAL Red Od She AS GH) SYnBnendmnans
Wank 4a OdeQUak Wary CAVE Gar Lats NI.
Lander asesrnnirg CAN COBMEACS DAS MNGRin

Wan COMA 4S GALAGA Eby ve AS 4
ON Wao Veliatie Lhe Normal Ssxelalagican'
Kanes COUNd ley, GeV GasPnOrTA oy a\lowsing
Yer Qroarny Wersels try O LGSnVow AW VELA er

exPrecKed Lamale gender Sreserng We er
CXS Semare ender ANd ANUS HEN

ner seis OS Wher Axonregsed Lamore gender Onysicatly
AYR, WAL AYLOwW WE Lo WWRAN Greany Nee aynnage
COLA Cran ner AearRderc Le PGK has &
CONDMUNNA HAMAS HAV SRK (SRA and
COMMNSONY QaNdeK OMA LeMAK Cabnkng,
COMA AINA Nygety Lams.

Co WEY VELA
SE RRR AS SAS NATOROS Ae

OW WNAKCWA IAS De Lan canwnk DHA AL
IManrar Kealth and Conrecdsona\ PRAYPANNS Rab
Case 5:19-cv-00115-JM Document 27 Filed 06/14/19 Page 10 of 17

ROMAN

VORKalr HASAN AY AENIES Lng KLAIAANE a4CRSS Jo
ORG WRSCAL COL LD Her Searfans Tediea\
Nd WE NSN VENA WS BAMBI, (SERA,
RA) Dharrdownd WPF A Weaty OND
Compeckiannnrl PraQrarns Rery, Qn eveddhe
VOI G adequate medtea\ Gero her KCvs
METAL NERS Urey Le PALMAE VXhQuetediper
GEE ATLALANICR YACEAN MGPAWG JO-WRORA
NOG Rong, Grin. (eA REA) Bory ve
KEEN ACHMAS OCA WAY delterade tndiKeraice
10 Sra VANES Medea ned ‘oy hosing
Wrap WINIHS Gram @ lawnkerhord oltey
in NOOR AR we wens wormere r
WWOALS eV, AGANER
WH Corder WENO CO en ent

\yeein Coswake WRONG titres
QenX\ WAR tee one

AV.  Cnclustan
WR RAW VSRATANY PAVES Line Contig
Aa Ky Ave Weandands moron 4a Swiss)
GMA Gra HERO OMY OMA HRRL ah Vela’.
pak Wc she, {5 aniicd do.

 
Case 5:19-cv-00115-JM Document 27 Filed 06/14/19 Page 11 of 17

PQ. ABRAL
sae Nu Sadomihed

mina ong PPO
Case 5:19-cv-00115-JM Document 27 Filed 06/14/19 Page 12 of 17

IGTT430
3GD Attachment VI

INMATE NAME: Sage-Obama/Prowse, Ka'Torah/Stansel A. ADC #: 658340 GRIEVANCE#:VSM18-01836

CHIEF DEPUTY/DEPUTY/ASSISTANT DIRECTOR'S DECISION

 

In this grievance dated July 5, 2018, you grieved that you should be receiving hormone treatment since you
have been diagnosed with GID.

The unit mental health supervisor responded; " Your complaint is that you were diagnosed with gender
dysphoria and you want to start receiving hormone therapy. You were seen in the psychiatric clinic by Mr.
Giggleman on 2//09/18 and diagnosed with gender dysphoria. You were scheduled and seen by the Gender
Dysphoria Committee back on 3/01/18. After the committee interviewed you and deliberated, Mr. Bob
Parker documented the following: "The inmate was informed that hormone therapy was not clinically
indicated nor recommended.” Therefore, you were seen by the committee as desired but not prescribed
hormone therapy. Consequently, I find no merit to this grievance."

You appeaied this by restating your complaint. You have received adequate and appropriate medical and
mental health services that have been clinically indicated for you. As you were informed in the unit response
hormone therapy was not clinically indicated nor recommended in your case.

 

This grievance appeal has no merit.

 

 

aati MAK G

Date __ Te

 
MN Ax 4([Z Case 5:19-cv-00115-JM Document 27 Filed 06/14/19 Page 13 of 17

IGTT420 Attachment IV
3GH

INMATE NAME: Sage-OQbama/Prowse, Ka'Torah/Stansel A. ADC #: 658340B GRIEVANCE #: VSM19-00459

HEALTH SERVICES RESPONSE TO UNIT LEVEL GRIEVANCE

Your complaint is that you want to know the names of the committee members present on your Gender

Dysphoria meeting and because I, Mr. Compton was present on this day, you want to know the names of
the committee members from me. L Mr. Compton was not an actual member of the Gender Dysphoria

anel which was conducted by Mr. Bob Parker and do not recall the names of the members as I had no role
in assembling this committee. My role was to ensure that you were brought to the VSM mental health office

for this scheduled appointment back on 3/01/18. The committee introduced themselves to you during the
meeting. Consequently, I find no merit to this grievance.

 

 

 

A.

 

Signature of Health Services Rehab Program Manager 03/21/2019
Administrator/Mental Health Supervisor or
Designee Title Date

 

INMATE'S APPEAL

If you are not satisfied with this response, you may appeal this decision within five working days by filling in the
information requested below and mailing it to the Deputy Director for Health & Correctional Programs along
with the Unit Level Grievance Form. Keep in mind that you are appealing the decision to the original

grievance. Do not list additional issues which were not part of your origina! grievance as they will not be
addressed. Your appeal statement is limited to what you write in the space provided below.

WHY DO YOU DISAGREE WITH THE RESPONSE GIVEN ABOVE?

Oe ee tien ne ment tata

_ - ADC#: 658340

 

Date

 

Inmate Signature

IGTT420 Page 1 of I PAN, EXE Q WIAG

ie
Case 5:19-cv-00115-JM Document Ait 06/14/19" Page 14 of 17
ESO 7/o

IGTT420 . Attachment IV
3GH

INMATE NAME: Sage-Obama/Prowse, Ka'Torah/StanselA. ADC #: 658340B GRIEVANCE #: VSM18-00428

HEALTH SERVICES RESPONSE TO UNIT LEVEL GRIEVANCE

Your complaint was that you had not been diagnosed or seen for Gender Dysphoria. Your desire is to be
seen by the committee for this disorder specifically. You were seen in the psychiatric clinic and first
diaqnosed with Gender Dysphoria by Mr. Gigqleman on 2/09/18. Before that, you were not diagnosed with
this disorder and therefore; you did not meet the criteria to be seen by the committee. After you were
diagnosed with Gender Dysphoria, you were scheduled to be seen. The Gender Dysphoria Committee
Meeting was held with you on 3/01/18. Consequently, I find no merit to this grievance as you have been

seen by the committee as you desired.

A Cerpe

 

 

 

 

 

 

 

 

 

 

’ Signature of Health Services Rehab Program Manager 03/14/2018
Administrator/Mental Health Supervisor or
Designee Title Date
INMATE'S APPEAL

If you are not satisfied with this response, you may appeal this decision within five working days by filling in the
information requested below and mailing it to the Deputy Director for Health & Correctional Programs along
with the Unit Level Grievance Form. Keep in mind that you are appealing the decision to the original

grievance. Do not list additional issues which were not part of your original grievance as they will not be
addressed. Your appeal statement is limited to what you write in the space provided below.

WHY DO YOU DISAGREE WITH THE RESPONSE GIVEN ABOVE?

 

Inmate Signature ADC# , Date

Watnasy CAM 3 OG BAG

\ IGTT420 Page 1 of 1
Case 5:19-cv-00115-JM Document 27 Filed 06/14/19 Page 15 of17 Pase lor!

1GTT430

3GD Attachment VI

INMATE NAME: Sage-Obama/Prowse, Ka'Torah/Stansel A. ADC #: 658340 GRIEVANCE#:VSM19-00054

CHIEF DEPUTY/DEPUTY/ASSISTANT DIRECTOR'S DECISION

 

In this grievance dated December 18, 2018, you grieved a matter that occurred back in March of
2018. This is well outside the time frame allowed per policy for an inmate to grieve a matter.
As such this grievance should have been rejected at the unit level.

Therefore, this grievance appeal is found to have no merit.

 

 

 

i

 

mesenger _ rJag / at
Director " Date ‘ /

WAG
DORAL GAN O

https://eomiscluster.state.ar.us:7002/eomis/interface/interface_2_0_clearPage.jsp?skipBod... 2/28/2019
 

Ss YOMMAL Goh 5 PUD

Case 5:19-cv-00115-JM Document 27 Filed 06/14/19 Page 16 of 17

he

PO Box 8707
Pine Bluff, AR 71611-8707
Phone: 870-267-6200
Fax: 870-267-6244
www. .state.ar.us/doc

 

N pe ot ° oe
: se ADMINISTRATIVE DIRECTIVE wi ait
° e
SUBJECT: Gender Dysphoria and Intersex Inmates a
nlaien: 14-19 SUPERSEDES: 12-06
*
gf APPLICABILITY: All ADC staff
REFERENCE: AR 833 PAGE 1 of 3
APPROVED: Original signed by Ray Hobbs EFFECTIVE DATE: 04/11/2014
I. POLICY:
It is the policy of the Department to provide the appropriate treatment to inmates
meeting the criteria for the current Diagnostic Statistical Manual (DSM) diagnosis
of Gender Dysphoria.
II. EXPLANATION:
This policy establishes the responsibilities, policies, and procedures to ensure a
standard of care for the treatment of Gender Dysphoria.
Il. DEFINITIONS:
A. Gender Dysphoria (GD) - A mental disorder where individuals have a
marked difference between the individual’s expressed/experienced gender
and the gender they have been assigned (at birth), and it must continue for
at least six (6) months. There must also be evidence of distress about this
difference.
B. * Hormonal Replacement Treatment — A medical procedure in which male oe - a
or female hormones are prescribed as a result of the patient’s inability to ae
N produce an adequate amount of these hormones naturally. /
rn
as?
wt °
Qe
Fe WE Ao
Case 5:19-cv-00115-JM Document 27 Filed 06/14/19 Page 17 of 17

 

| AD 14-19 Gender Dysphoria and Intersex Inmates Page 2 of 3

Iv.

Vi.

C. Sexual Reassignment Therapy — A treatment for gender dysphoria in
which hormone medications or surgical procedures is utilized to alter a
person’s physical appearance, in an attempt to adopt the physical
characteristics of the opposite gender.

D. Sex Offender — A male or female convicted of a criminal sex offense.
E. Intersex — A condition in which a person is born with external genitalia,

internal reproductive organs, chromosome patterns, and/or an endocrine
system that does not fit typical definitions of male or female.

GD RESPONSIBILITIES:

The Gender Dysphoria Management and Treatment (GDMT) Committee is
responsible for determining the appropriate treatment referrals for identified

° ¢
and Intersex inmates. . ei
%
4
+

HOUSING: *

A. Housing placement of diagnosed GD or Intersex inmates will be made on a
case-by-case basis taking into consideration the inmate’s health and safety
and whether the placement would present management or security problems,
giving serious consideration to the inmate’s own views regarding his or her
own safety. Both GD and Intersex inmates shall be given the opportunity to
shower separately from other inmates.

B. GD and Intersex inmates shall not be housed in dedicated facilities, units or
wings of any Unit within ADC on the basis of such identification or status.
The Department shall insure that these inmates have the same access to
programming, recreation, and other activities as other inmates.

TREATMENT:

A. The initiation of sexual reassignment is impractical in a correctional
setting. Self-inflicted genital mutilation or other forms of self-mutilation
are contraindications for sexual reassignment treatment. No surgical
procedures for the purpose of sexual reassignment will be provided to any
inmate without approval of the GDMT committee following a finding of
medical necessity by the medical director.

B. Inmates entering the Department with prior surgical alteration of genitals
and/or prescribed hormonal therapy procedures will continue to receive
maintenance hormone replacements until their individual case is reviewed
and assessed. Treatment with hormonal medications for the purpose of

WME SW 6 &.a WEIS
